Name: Commission Regulation (EC) No 593/2001 of 27 March 2001 amending Regulation (EC) No 528/1999 laying down measures to improve the quality of olive oil production
 Type: Regulation
 Subject Matter: consumption;  economic policy;  production;  agricultural activity
 Date Published: nan

 Avis juridique important|32001R0593Commission Regulation (EC) No 593/2001 of 27 March 2001 amending Regulation (EC) No 528/1999 laying down measures to improve the quality of olive oil production Official Journal L 088 , 28/03/2001 P. 0006 - 0006Commission Regulation (EC) No 593/2001of 27 March 2001amending Regulation (EC) No 528/1999 laying down measures to improve the quality of olive oil productionTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 2826/2000(2), and in particular Article 5(11) thereof,Whereas:(1) Article 5(9) of Regulation No 136/66/EEC lays down that a percentage of the production aid to all or a proportion of growers is assigned to finance regional measures in producer Member States to improve the quality of olive oil production and its environmental impact.(2) The mechanism for determining the financing ceilings provided for in Article 3 of Commission Regulation (EC) No 528/1999(3) does not permit the distribution of the sum actually withheld. The ceilings set for the production cycles following the fixing of aid for a marketing year should be adjusted in accordance with the difference for that marketing year between the calculation based on estimated production and that based on actual production.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1The following subparagraph is added to Article 3(2) of Regulation (EC) No 528/1999:"The ceilings shall be adjusted on the basis of the difference between the calculation of the deduction from the aid based on estimated production and that based on actual production for the marketing year preceding that on the basis of which the ceilings are fixed under the second subparagraph."Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 March 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 328, 23.12.2000, p. 2.(3) OJ L 62, 11.3.1999, p. 8.